In an action to recover damages for injury to property, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Aliotta, J), dated August 8, 2007, which granted the defendant’s motion to consolidate the action with four other actions and denied the plaintiffs’ cross motion for a joint trial of the actions instead of consolidation.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion to consolidate the action with four other actions against the municipal defendant in the interest of judicial economy, and denying the plaintiffs cross motion for a joint trial of the actions instead of consolidation. The actions share common questions of law or fact (see GAM Prop. Corp. v Sorrento Lactalis, Inc., 41 AD3d 645, 646 [2007]; Moor v Moor, 39 AD3d 507 [2007]; Hood v City of New York, 8 AD3d 232 [2004]; J & A Vending v J.A.M. Vending, 268 AD2d 505, 506 [2000]; Mattia v Food Emporium, 259 AD2d 527 [1999]; Rahman v Miller, 257 AD2d 654 [1999]; Fransen v Maniscalco, 256 AD2d 305, 306 [1998]; cf. Skelly v Sachem Cent. School Dist., 309 AD2d 917 [2003]). Mastro, J.P, Skelos, Balkin and Leventhal, JJ., concur.